Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 7 and 11 are objected to for insufficient basis for the following limitations, respectively, the pressure and the historical data. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-11, and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s):
         selecting a first set of cooling fins with a first deployment level, wherein the first set of cooling fins is configured to cool a first heat-producing element; analyzing environmental data for an environment associated with the first set of cooling fins; quantifying, based on the analysis, a cooling benefit of the first deployment level; quantifying, based on the analysis, an airflow detriment of the first deployment level; determining that the airflow detriment outweighs the cooling benefit; and reducing the deployment level based on the determination, resulting in a reduced deployment level.

        The combination of claim limitations, but for the recitation of general computing components, involve at least observation, evaluation, and judgment with respect to a selection, analysis, quantifying, and reducing a deployment level.  Applicant’s specification teaches the application of neural networks trained to quantify a cooling benefit of a set of cooling fins and airflow detriment via feature vectors, 0048-49, 0072. The specification’s written description of the selection, analysis, and quantification involve a series of decision and evaluating the effect of a particular deployment.  One is reasonably capable of performing the claimed combination of limitations within the mind.  Accordingly, the claims are directed to a mental process, see MPEP 2106.04(a)(2).


This judicial exception is not integrated into a practical application because the inclusion of cooling fins associated with first and second heating elements within a first heat producing system generally link the abstract idea to the field of cooling, MPEP 2106.05(h); the processor and memory represent mere instructions to apply the abstract idea, MPEP 2106.05(f); and the claim limitations, as a whole, do not represent a practical application of the abstract idea because the fins, processor, and memory do not meaningfully limit the abstract idea, MPEP 2106.04(d) because the combination of claims do not provide an improvement in the functioning of a computer system; effectuate a particular treatment; implement the abstract idea with a particular machine; effect a transformation of an article to a different state, and generally does not apply the abstract idea in some meaningful way beyond generally linking the use of the abstract idea to a particular technological environment (Examiner note: the aforementioned rationales are non-limiting, see court based limitations, 2106.04(d).
     The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the inclusion of a processor and memory represent mere instructions to apply the abstract idea, whereas monitoring valves represents insignificant extra solution activity, see MPEP 2106.05(d).
Claims 2-5, 8-11, and 13-20 are rejected under the same rationale as claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 8, 10, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chin et al. (PG/PUB 20150100165).

As per claim 1, Chin et al. teaches a method of customizing the cooling of a first heat-producing system, the method comprising:
selecting a first set of cooling fins with a first deployment level, wherein the first set of cooling fins is configured to cool a first heat-producing element (e.g. 0020, 0029-30, Figure 8, Figure 9, see also 0070, 0080, 0094-36, 0102, 0104, 0108, 0114-120, 0127- e.g. see selecting multiple actuators (e.g. fans)  based upon a predicted effect on at least temperature while accounting for energy, where the selective activation and de-activation is based in part on actuator efficiency, 0094-98, 0133, 0136-0137, see also decreasing operation levels as including off states, 0050, 0120)
analyzing environmental data for an environment associated with the first set of cooling fins (e.g. 0057-58, 0070-72, 0077, 0099-0101, i.e., see determining sensor values with respect to temperature associated with a plurality of actuators)
quantifying, based on the analysis, a cooling benefit of the first deployment level (e.g. 0098, 0133 e.g. see identifying modules having an efficiency level, i.e., providing a relative cooling benefit)
quantifying, based on the analysis, an airflow detriment of the first deployment level (0098, 0133 e.g. see identification of modules having a lower efficiency, namely a reduced cooling capacity as reading on airflow detriment, see also fan speeds as providing air flow, 0020, 0050, 0069, 0097-98)
determining that the airflow detriment outweighs the cooling benefit (0132-0133 e.g. see identification of less efficient module[s] such that the module[s] operation level is decreased or stopped. As interpreted, efficiency reflects a proportion of two values relative to one another, whereas a low efficiency indicates one value outweighs the other.)
reducing the deployment level based on the determination, resulting in a reduced deployment level (0132-0133 e.g. see stopping a set of modules such that the number of modules does not contribute to the aggregate cooling capacity of the corresponding modules)


As per claim 3, Chin et al. teaches the method of claim 1, wherein the cooling benefit is weighted by the value of the task being performed by the first heat-producing element.  (“weighted” is attaching some importance or value to.  Here, the cooling capacity or contribution of a fan is described in terms of efficiency for cooling a heat generating component due to processing a workload, 0092-93, 0134. Accordingly, the cooling capacity of a fan, in terms of efficiency, is measured with respect to how well it can cool a heat generating component.)

As per claim 4, Chin et al. teaches the method of claim 1, wherein the airflow detriment is weighted by the performance of a second heat-producing element (e.g. see efficiency level of a module is reading on the airflow detriment or sufficiency of air to provide enough cooling capacity to a heat generating component, and see server generating heat load as reading on a performance of a second heat-producing element by virtue of operating the server which has relative heat loads due to processing performance, 0043, 0092, 0118)

As per claim 8, Chin et al. teaches the method of claim 1, wherein the first set of cooling fins is located on the housing of a server module (0050, 0062, 0209)


As per claim 10, Chin et al. teaches the method of claim 1, wherein analyzing the environmental data comprises inputting the environmental data into a machine-learning system, wherein the machine-learning system is trained to a first pattern in the environmental data with a second pattern in historical data pertaining, wherein the historical data pertains to a second heat-producing systems (0015, 0163-0170, 0208-0209, 0251 e.g. see updates as reading on historical data and where the updated model reads on trained to a first pattern because the recurring temperature values correlated to actuator operation levels are used together to determine predicted effects of modifying operation levels of the actuator.)


As per claim 13, Chin et al. teaches the method of claim 1, further comprising:
monitoring, by a sensor in the heat-producing system, a temperature in the heat-producing system (0099-0100, 0146-0148)
determining that the temperature is above a pre-determined threshold (0099-0100, 0146-0148)
wherein the selecting the first set of cooling fins is based on the determining that the temperature is above a pre-determined threshold (0099-0100, 0146-0148)

As per claim 14, Chin et al. teaches a heat-producing system comprising:
a first heat-producing element that is configured to be cooled by a first set of cooling fins, wherein the first set of cooling fins has a first deployment level (supra claim 1, see also first and second heat producing elements, 0254 e.g. see subsystem components)
a second heat-producing element that is configured to be cooled by a second set of cooling fins ((supra claim 1, see also first and second heat producing elements, 0254 e.g. see subsystem component); and
a cooling management system (0050 e.g. see supervisory controller) that comprises:
a processor (0050, Figure 4)
a memory in communication with the processor, the memory containing program instructions that, when executed by the processor, are configured to cause the processor to perform a method, the method comprising (0059 e.g. see memory)
quantifying a cooling benefit of the first set of cooling fins on the first heat-producing element (supra claim 1 analysis for heat generating subsystems, see also 0152-0155)
quantifying an airflow detriment of the first set of cooling fins on the second heat-producing element (supra claim 1 analysis for application to heat generating subsystems)
determining that the cooling benefit outweighs the airflow detriment (supra claim 1, 0079)
determining that an increased deployment level is implicated (supra claim 1, 0079, 0152-0156)
increasing the deployment level, resulting in an increased deployment level (supra claim 1, 0079, 0152-0156)

As per claim 15, Chin et al. teaches the heat-producing system of claim 13, wherein the first heat-producing element is a first server module, and the second heat-producing element is a second sever module (e.g. see multiple components within a server system, 0254-0255)

As per claim 16, Chin et al. teaches the heat-producing system of claim 13, wherein the first heat-producing element is a first component of a server module, and the second heat-producing element is a second component of the server module (0254-0255)

As per claim 17, Chin et al. teaches the heat-producing system of claim 13, wherein determining that an increased deployment level is implicated comprises predicting that further deployment of the first set of cooling fins would increase the performance of the first heat-producing element (e.g. see selectively activating modules to address required cooling, 0108, 0110-0111, 0114-0116, 0152-0155)

As per claim 18, Chin et al. teaches a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to:
select a first set of cooling fins with a first deployment level, wherein the set of cooling fins is configured to cool a first heat-producing element. Supra claims 1, 14
analyze environmental data for an environment associated with the first set of cooling fins;
quantify, based on the analysis, a cooling benefit of the first deployment level, supra claims 1,14
quantify, based on the analysis, an airflow detriment of the first deployment level, supra claims 1,14
determine that the airflow detriment outweighs the cooling benefit, supra claim 1,14 and
reduce the deployment level based on the determination, resulting in a reduced deployment level, supra claims 1,14


As per claim 20, Chin et al. teaches the computer program product of claim 18, wherein analyzing the environmental data comprises inputting the environmental data into a machine-learning system, wherein the machine-learning system is trained to a first pattern in the environmental data with a second pattern in historical data pertaining, wherein the historical data pertains to a second heat-producing systems (0015, 0163-0170, 0208-0209, 0251 e.g. see updates as reading on historical data and where the updated model reads on trained to a first pattern because the recurring temperature values correlated to actuator operation levels are used together to determine predicted effects of modifying operation levels of the actuator.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. (PG/PUB 2015/0100165) in view over Kato (PG/PUB 20060225481) in view over Symons et al. (PG/PUB 20030069960).

As per claim 2, Chin et al. teaches the method of claim 1, wherein quantifying the cooling benefit comprises; however, Chin et al. does not teach the estimating a surface area and comparing the estimated surface area limitations as described below.  Symons teaches the comparison limitations and Kato teaches the estimation limitations as described below.

      estimating a surface area of cooling fins that would be necessary to cool the first heat-producing element under a current set of conditions (Kato, ABSTRACT, Figures 2-7, 0007 e.g. see determining a fan surface area necessary to achieve a desired cooling based on input conditions)
        comparing the estimated surface area with a surface area of the cooling fins at the deployment level (Symons, ABSTRACT, Figure 3A e.g. see comparison of actual to expected physical device configurations, and see Kato as providing an expected/estimated fan configuration, and see Chin as providing actual fans)
     Accordingly, one of ordinary skill in the art applying the teachings of Chin, Kato, and Symons, would achieve an expected and predictable result comprising:
    estimating a surface area of cooling fins that would be necessary to cool the first heat-producing element under a current set of conditions and comparing the estimated surface area with a surface area of the cooling fins at the deployment level.  Chin and Symons share a field of data centers while Kato is relevant to a pertinent problem of cooling by providing optimal fan configurations.  One of ordinary skill in the art given a means to evaluate the effect of operating multiple fans, as per Chin, given a means to select optimal fan sizes, as per Kato, while evaluating expected to actual device configurations, as per Symons, would realize an improved invention by identifying discrepancies between actual and expected fan configurations while reducing the amount of manual guesswork when selecting appropriate fan sizes for a provided cooling configurations.

As per claim 19, Chin teaches the computer program product of claim 18, wherein the quantifying the cooling benefit comprises:
estimating a surface area of cooling fins that would be necessary to cool the first heat-producing element under a current set of conditions; and
comparing the estimated surface area with a surface area of the cooling fins at the deployment level.

Claim 19 is rejected under the same prior art and rationale to combine as claim 2.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. (PG/PUB 2015/0100165) in view over Rite et al. (PG/PUB 2015/0345813).

As per claim 5, Chin et al. teaches the method of claim 1; however, however, Chin et al. does not teach the laser thermometer as described below.  Rite teaches the laser thermometer as described below:
    wherein the environmental data includes a temperature recorded by laser thermometer (Rite, 0040, last sentence)
    Accordingly, one of ordinary skill in the art combining the teachings of Chin e al. and Rite et al. would achieve an expected and predictable result of acquiring temperature.  Chin et al. teaches the user of temperature sensors, and Rite teaches that any suitable temperature sensing device may be used.  One of ordinary skill in the art would be motivated to account for sensor location relative to a heat producing component to safeguard against excessive temperatures, as described by Rite et al., 0020-25, ABSTRACT, Background.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. (PG/PUB 2015/0100165) in view over Thompson et al. (PG/PUB 20110245976)

As per claim 6, Chin et al. teaches the method of claim 1 but does not teach the retractable position limitation.  Thompson teaches the retractable limitation as described below.  
      wherein reducing the deployment level comprises retracting a retractable portion of the first set of cooling fins into a cavity of the first set of cooling fins (ABSTRACT, Figure 6 e.g. see retracting positions as a function of temperature, and see Chin as selectively activating, i.e., turning on and off cooling fans as a function of temperature)
     Accordingly, one of ordinary skill in the art combining the teachings of Chin and Thompson would achieve an expected and predictable result comprising:
   wherein reducing the deployment level comprises retracting a retractable portion of the first set of cooling fins into a cavity of the first set of cooling fins
    One of ordinary skill in the art applying the learning features of Chin to identify fan influences as a function of activating a fan to the teachings of Thompson for selectively activating (e.g. turning on is equivalent to raising the fan to a cooling position) a retractable fan would achieve an expected and predictable result of raising a fan upon a determining an activation is required to address a temperature deviation for a heat generating component.  Thompson is pertinent to a problem of cooling and provides a cooling solution, as described, 0004-0005.



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. (PG/PUB 2015/0100165) in view over Thompson et al. (PG/PUB 20110245976) in view over Hon (USPN 5065844)

As per claim 7, Chin as modified by Rite, teaches the method of claim 6 but does not teach the pressure limitation.  Hon teaches the pressure limitation as described below:
      wherein the retractable portion is retracted by reducing the pressure of a hydraulic fluid inside the cavity (Hon, ABSTRACT, Figure 1, Col 3 lines 28-40 e.g. see action of pressure to raise or lower object, and see the use of springs to raise or lower the object within a cavity of Thompson, 0023)
    One of ordinary skill in the art, pursuant to substitution of parts, MPEP 2143, would achieve an expected and predictable result of raising the fan using hydraulic jacks opposed to spring biased raising and lowering.  One of ordinary skill in the art would be motivated to apply Hon to address a lifting problem while realizing an improved result via providing incremental adjustments while lifting, as described , Col 1 lines 8-27.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. (PG/PUB 2015/0100165) in view over PING (PG/PUB 20190265764)

As per claim 9, Chin et al. teaches the method of claim 1 but does not teach the scheduled workload limitation.  PING teaches the scheduled workload as described below.
     wherein the environmental data comprises a scheduled workload of the first heat-producing element  (PING, 0045-46, 0062, 0073)
    Accordingly, one of ordinary skill in the art combining the teachings of Chin et al. and PING would achieve an expected and predictable result comprising:
    wherein the environmental data comprises a scheduled workload of the first heat-producing element.
    One of ordinary skill in the art would be motivated to apply PING to provide uniform temperature distribution based on historical workload using artificial intelligence, as described, 0006.


As per claim 11, Chin et al. teaches the method of claim 9, wherein the second heat-producing system is the first heat-producing system (Chin et al., see subsystems as reading on first and second heat producing systems, supra claim 1), and wherein the historical data pertains to past workloads of the first heat-producing element (PING, ABSTRACT, supra claim 9, 0062)


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. (PG/PUB 2015/0100165) in view over Tan (USPN 8751057)

As per claim 12, Chin et al. teaches the method of claim 1 but does not teach the angle limitations.  Tan teaches the angle limitations as described below

wherein reducing the deployment level comprises changing the angle of the first set of cooling fins (Tan, ABSTRACT, Figure 1, Figure 3, and see Chin as learning the effectiveness based on controlling a fan, 0014-15, 0165-0170 e.g. see application of control actions applied to a learning process, where at least learning actions can be associated with controlled fan angles and observed temperature change, as per Tan)
   Accordingly, one of ordinary skill in the art applying the learning features of Chin for determining how increasing or decreasing fan deployment affects temperature to the teachings of Tan for determining how fan angles influence component temperature based on measured feedback, would achieve an expected and predictable result of adjusting fan angle as part of selectively activating a fan to provide optimal cooling efficiency. 
Alternative Interpretation: 
      see first pattern as predicted temperature correlated to historical workload data pertaining to a component which generates heat.
  Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. (PG/PUB 2015/0100165) in view over PING (PG/PUB 20190265764)

As per claim 10, Chin et al. teaches the method of claim 1, wherein analyzing the environmental data comprises inputting the environmental data into a machine-learning system, wherein the machine-learning system is trained to a first pattern in the environmental data with a second pattern in historical data pertaining, wherein the historical data pertains to a second heat-producing systems (PING, see historical data as workloads and first pattern as predicted temperature, where learning establishes a relationship between the first temperature pattern from historical workloads, 0062 e.g. “In such an embodiment, based upon these inputs 242, 222, 224, and 226, the AI system 216 may determine a desire set of cooling or thermal settings 232. As described above, in various embodiments, this may be based, at least partially, on the history or pattern of the workload 242. As part of the determination of the desired set of cooling or thermal settings 232, the AI system 216 may generate or predict a future temperature 234 and a desired temperature 236. In such an embodiment, the future temperature 234 may be in the temperature if no cooling action is taken or the set of thermal settings 232 are not changed. In various embodiments, this generation and determination may occur similarly to that described above.”)
    One of ordinary skill in the art applying the learning functions of PING for determining a relationship between temperature values/first pattern and historical workloads associated with heat generating components would achieve an expected and predictable result of determining future temperatures/patterns based on historical workloads to provide cooling.  One of ordinary skill in the art would be motivated to apply PING to manage a thermal response, ABSTRACT. 

As per claim 20, Chin et al. teaches the computer program product of claim 18, wherein analyzing the environmental data comprises inputting the environmental data into a machine-learning system, wherein the machine-learning system is trained to a first pattern in the environmental data with a second pattern in historical data pertaining, wherein the historical data pertains to a second heat-producing systems.
  Claim 20 is rejected under the same rationale and combination of prior art as claim 10.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20130191676 – learning cooling efficiencies 
20220205661 – machine learning cooling
20200341436 – evaluating candidate combinations and selection
20220004475 – perturbation for determining optimal configurations for a data center
20170082111 – selecting fan combination


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117